ACCEPTED
                                                                                         03-14-00643-CV
                                                                                                 3911895
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   1/27/2015 11:22:41 AM
                                                                                        JEFFREY D. KYLE
                                                                                                  CLERK
                      NO. 03-14-00643-CV
_____________________________________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
                 IN THE COURT OF APPEALS             AUSTIN, TEXAS
            FOR THE THIRD DISTRICT OF TEXAS1/27/2015 11:22:41 AM
                       AUSTIN, TEXAS                JEFFREY D. KYLE
                                                         Clerk
_____________________________________________________________

                            MONTE MONTGOMERY,
                                 Appellant,

                                              v.

                    MONTY HITCHCOCK,
                           Appellee
_____________________________________________________________

             On Appeal from the 250th Judicial District Court of
                          Travis County, Texas
                      Cause No. D-1-GN-14-000489
                 The Honorable Jon N. Wisser Presiding
________________________________________________________________


          UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLEE’S RESPONSE BRIEF

_____________________________________________________________

                                                   Jon M. Smith
                                                   State Bar No. 18630750
                                                   3305 Northland Drive
                                                   Suite 500
                                                   Austin, Texas 78731
                                                   Telephone: (512) 371-1006
                                                   Facsimile: (512) 476-6685
                                                   jon@jonmichaelsmith.com

                                                   Attorney for Appellee


Unopposed Motion for Extension of Time – Page 1
          UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLEE’S RESPONSE BRIEF

       COMES NOW, Appellee Monty Hitchcock, files this Unopposed

Motion for Extension of Time to File Appellee’s Response Brief pursuant to

Appellate Rule 10.5(b). Tex. R. App. P. 10.5(b). In support of this Motion,

Appellee respectfully shows the Court the following:

1.     The deadline to file Appellee’s Response Brief is February 2, 2015.

       Appellee requests a fifteen (15) day extension of time to file

       Appellee’s Response Brief. If this is granted, the Response Brief will

       be due on February 17, 2015.

2.     In addition to earlier scheduled obligations, the requested extension is

       necessary as counsel has been ill making him unable to effectively

       respond by the current deadline.

3.     This motion is unopposed.

4.     There have been no prior extensions granted to Appellee.




Unopposed Motion for Extension of Time – Page 6
                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this

Court grant a fifteen (15) day extension of time to file Appellee’s

Response Brief from February 2, 2015 to February 17, 2015.



                                                  Respectfully submitted,



                                                  ___/s/_Jon Smith___________
                                                  Jon M. Smith
                                                  State Bar No. 18630750
                                                  3305 Northland Drive
                                                  Suite 500
                                                  Austin, Texas 78731
                                                  Telephone: (512) 371-1006
                                                  Facsimile: (512) 476-6685
                                                  jon@jonmichaelsmith.com


                                                  ATTORNEY FOR APPELLEE




Unopposed Motion for Extension of Time – Page 6
                             CERTIFICATE OF SERVICE

       I, Jon Michael Smith, do hereby certify that a true and correct copy of the
foregoing document was delivered to all attorneys of record as listed below via overnight
delivery on February 27, 2015.

Steven R. Samples
2605 Airport Freeway, Suite 100
Fort Worth, Texas 76111



                                                  _/s/ Jon Smith______________
                                                  Jon Michael Smith




Unopposed Motion for Extension of Time – Page 6